DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
With regards to claim 1, in lines 15-16, the limitation “the catheter icon generated from the obtained electrophysiologic data and the image data of the first 3-D rendering the obtained electrophysiologic data and the image data of the first 3-D rendering of the distal portion of the cardiac catheter..." which is not supported in the cited paragraphs or in any section of the original specification.   Paragraph [0043] does disclose "generating the catheter image 45 within the icon 43 may be accomplished by rendering the catheter a first time in the main window (within a 3-dimensional view of the heart 39), then rendering the catheter a second time as the catheter image 45 within the icon 43…..." but makes no mention of using the obtained electrophysiologic to render/generate the catheter/catheter icon.  Note that a rendered catheter is therefore disclosed as being rendered within the main window/3D view of the heart (i.e. “3-D image of the heart”), but the rendered catheter is not disclosed as being generated from the obtained electrophysiologic data and the specification further lacks sufficient disclosure as to how a catheter can be rendered from electrophysiologic data and image data related to the heart that are obtained from the catheter.  The claim therefore fails to comply with the written description requirement.  Claim 10 is similarly rejected (see lines 15-17 of claim 10).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 1, in lines 15-16, the limitation “the obtained electrophysiologic data and the image data of the first 3-D rendering of the distal portion of the cardiac catheter” is recited.  However, though the claim does set forth obtaining electrophysiologic data and image data, wherein the “image data” is obtained “from the cardiac catheter”, that a first 3D rendering of the distal portion of the cardiac catheter is included in the first window and is obtained and presented contemporaneously with obtaining the electrophysiologic data, the claim does not previously set forth that image data obtained “from the cardiac catheter” corresponds to image data “of the first 3-D rendering”, and therefore it is unclear as to whether Applicant is referring to the same image data set forth in line 5, or referring to different data.  Claim 10 is similarly rejected (see lines 16-17 of claim 10).  For examination purposes, Examiner assumes the latter.

Response to Arguments
Applicant's arguments filed July 8, 2020 have been fully considered but they are not persuasive.
With regards to the 35 USC 112(a) rejection, Applicant argues that since the catheter’s orientation and perspective as illustrated in main window of the user interface is maintained, it is clear that the catheter icon is generated from the same data used to render the heart and catheter in the main window since the orientation and perspective of the catheter with respect to the heart are preserved.  Applicant asserts that “In other words, the data used to generate the image of the heart and catheter in the main window is the same data used to generate the catheter icon containing the catheter image.  In order to maintain the orientation and perspective of the catheter in the catheter icon it must use the same reference point and that reference point is derived from the image data used to generate the distal portion of catheter and heart image in the main window”.  
However, though the catheter icon (43) may be generated from the image data of the first 3D rendering (41) of the distal portion of the cardiac catheter (see paragraph [0043], which recites, “A representation of the distal portion of a catheter 41 is shown within the heart 39 in a particular location and orientation.  A separate icon 43 appears in the upper left portion of the screen, and contains a scaled-up catheter image of the distal portion of the catheter 41”; see Figure 2), the specification does not provide support that the catheter icon (43) (or the first 3D rendering (41) of the distal portion of the cardiac catheter) is generated from the “obtained electrophysiologic data” as well.  Paragraph [0039], which Applicant also recites as providing support for the limitation, discloses that “The signal processing circuits typically receive, amplify, filter and digitize signals from the catheter 14, including signals generated by the above-noted sensors and a plurality of location sensing electrodes (not shown) located distally in the catheter 14.  The digitized signals are received and used by the console 24 and the positioning system to compute the position and orientation of the catheter 14, and to analyze the electrical signals from the electrodes”.  Thus, it appears that signals from “location electrophysiologic data is used to generate the catheter icon.  Examiner emphasizes that it is not clear from the specification that “electrophysiologic data” is used to generate either the first 3D rendering (41) of the distal portion of the cardiac catheter or the catheter icon (43).  The claims therefore remain rejected under 35 USC 112(a) as failing to comply with the written description requirement.  
With regards to the 35 USC 112(b) rejection, Applicant’s amendment to claim 1 has not removed the issue concerning whether the “the image data” in lines 15-16 is referring to the same “image data from the cardiac catheter” as set forth in line 5 of claim 1.  The claims therefore remain rejected under 35 USC 112(b).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793